Case 1:21-cv-00487-JMF Document 12-6 Filed 01/28/21 Page 1 of 5




 EXHIBIT F
            Case 1:21-cv-00487-JMF Document 12-6 Filed 01/28/21 Page 2 of 5


                                                                           WillisRe 111'1'111
By Electronic Mail

January 11, 2021

Paul Herriott

Re:    Your Continuing Obligations to Willis
                                      Willis Re Inc.

Dear Paul:

         Chief Counsel
I am the Chief Counsel for
                        for Willis Re.
                                    Re. Inc.
                                        Inc. ("Willis
                                             (“Willis Re").
                                                      Re”). This
                                                            This letter will serve
                                                                 letter will serve to acknowledge
                                                                                   to acknowledge
receipt of your notice of resignation under your Employment Agreement, including the attached
                                       “Agreement”) each with an effective date of May 2, 2003 (a
Confidentiality Agreement (together "Agreement")
copy of which will be sent to you under separate cover) and to provide certain information
regarding your continuing obligations to Willis Re.

1.             – Pursuant to your Agreement, you are required to provide Willis Re with fifteen
        Notice —
(15) calendar
     calendar days’
              days' prior written
                           written notice. Accordingly, your notice period will end on January 21,
             shall be
2021, which shall  be your
                       your last day of
                            last day of employment    (the "Termination
                                        employment (the    “Termination Date").
                                                                        Date”). The period between
                 and the
January 6, 2021 and   the Termination   Date shall
                          Termination Date   shall be
                                                   be known
                                                      known asas the
                                                                 the "Notice
                                                                     “Notice Period."
                                                                             Period.”

During the Notice Period, you will continue to perform your duties and responsibilities and
perform work in accordance with expectations conveyed by your manager. The following terms
and conditions apply during the Notice Period:

       •• As set forth in your Agreement, you shall continue to owe an undivided duty of
          loyalty to Willis Re which means, among other things, that you may not take any
          action to solicit, divert, or take any business from Willis Re clients or prospective
          clients, nor may you solicit any employee(s) or take any actions that are contrary to
          the business interests of Willis Re.

       •• You may not commence employment with any competitor of Willis Re.

       •• It is expected that you will cooperate fully and faithfully with Willis
                                                                           Willis Re's
                                                                                  Re’s transition of
          your duties and responsibilities. You shall remain readily accessible during all normal
          business hours to receive and promptly return business calls, successfully meet all
          performance standards, and adhere to all policies and procedures including the Code
          of Conduct.

       •• During your Notice Period, you shall not perform any work on behalf of Willis Re or
          contact any Willis Re clients unless specifically requested by Jim Bradshaw, Doug
          May or Jon Hammar or their designees.

       ••     On or before your Termination Date, or before then upon request, you are to promptly
                                   Re’s property, including without limitation, any laptops and mobile
              return all of Willis Re's
            Case 1:21-cv-00487-JMF Document 12-6 Filed 01/28/21 Page 3 of 5


                                                                           WillisRe 111'1'111
              devices, Willis Towers Watson Confidential Information and materials, information
              and other property, including, but not limited to all documents, papers, records,
              agreements, notes, memoranda, correspondence, disks, files, electronically stored
              information, laptop, mobile devices, equipment, and any other Willis Towers Watson
              property in your possession or control. We will be in contact with you on the
              mechanics of this return.

       ••     You shall continue to be paid your salary at your regular rate and participate in Willis
              Re’s benefit
              Re's benefit plans
                           plans in accordance with the
                                                    the company's
                                                        company’s standard policies and procedures.

2.              • Obligations.
       Preservation
       rreservanon     • •
                    uwnaanons

On Thursday January 7, 2021, you received an email instructing that you must preserve and not
destroy any
destroy  any of
             of Willis
                Willis Re's
                       Re’s confidential
                            confidential and/or proprietary information. To reiterate, you are under
a continuing obligation to preserve any and all electronically stored information and documents in
your possession or under your control. Accordingly, you are instructed that you may not delete or
destroy any electronically stored information on any mobile phones, tablets, laptops, desktops,
external drives, cloud storage, or any other device or platform including, but not limited to, paper
documents, e-mail, text messages, social media, communications, application files, and other
electronic data in any databases, platforms, or systems relevant or relating in any way to Willis
Re, its employees or clients. You shall not restore any devices owned by Willis Re to factory
           You are
settings. You   are prohibited
                     prohibited from   printing, emailing or
                                 from printing,              or downloading
                                                                downloading anyany ofof Willis Re’s
                                                                                                Re's
confidential and/or proprietary information to any personal email account, cloud storage, external
hard drive or jump drive, or any other device. You are under a legal obligation to save and not
destroy any of the forgoing sources of information, including       but not
                                                         including but   not limited
                                                                             limited to
                                                                                      to Willis
                                                                                         Willis Re's
                                                                                                Re’s
confidential and/or proprietary information stored on your personal mobile phone, personal
computer, personal cloud storage, personal external hard drive or jump drive, or any other personal
storage device. You are hereby requested to provide me with a list of confidential and/or
proprietary information on your personal devices prior to your Termination Date. Willis Re intends
to take legal action against colleagues who may have tampered or destroyed company property,
using wiping software or otherwise, whether done by themselves, any other person or using an IT
firm. Arrangements will be made to provide you with your personal information that may be
contained on any devices.

3.      Post-Employment Oblizations
                             Obligations —– Your Agreement further contains post-employment
obligations and restrictive covenants, including obligations not to, directly or indirectly, use or
disclose any Confidential Information. This is not an exhaustive list of your obligations which you
are contractually bound to follow. You should independently review your Agreement and abide
by its terms. You should also review any equity award agreements you received and other
agreements you may have with Willis Re which may also contain post-employment obligations
and restrictive covenants, and abide with their terms.

4.     Notice under the Defend Trade Secrets Act - Notwithstanding anything contained in this
              Willis Re's
Agreement or Willis  Re’s or Willis Towers
                          or Willis        Watson’s policies or procedures that may be in effect
                                    Towers Watson's
from time to time to the contrary, and pursuant to the Defend Trade Secrets Act of 2016, Willis
Re provides the following notice:
         Case 1:21-cv-00487-JMF Document 12-6 Filed 01/28/21 Page 4 of 5


                                                                          WillisRe 111'1'111
       •• An individual shall not be held criminally or civilly liable under any federal or state
          trade secret law for the disclosure of a trade secret that (i) is made in confidence to a
          federal, state, or local government official, either directly or indirectly, or to an
          attorney; and solely for the purpose of reporting or investigating a suspected violation
          of law; or (ii) is made in a complaint or other document filed in a lawsuit or other
          proceeding, if such filing is made under seal.

       •• An individual who files a lawsuit for retaliation by an employer for reporting a
          suspected violation of law may disclose the trade secret to the attorney of the individual
          and use the trade secret information in the court proceeding, if the individual (i) files
          any document containing the trade secret under seal; and (ii) does not disclose the trade
          secret, except pursuant to court order.

Your full compliance with the covenants contained in your Agreement is expected and required.
Again, please carefully review your Agreement, and any other agreements to which you are bound,
as this letter is not intended to be a complete statement or summary of all of the facts relevant to
                          Re’s rights
this matter or of Willis Re's  rights in connection with the matters addressed herein or otherwise in
connection with your employment with and/or separation of employment.

Be advised that Willis Re does not and will not ignore breaches of the aforementioned restrictive
covenants (should such breaches occur), and is prepared to institute any and all legal action
necessary to protect its legitimate business interests and to remedy any damages that it may sustain
as a result of your unlawful actions. In addition to recovering monetary damages that would result
from breaches of such restrictive covenants, Willis Re may seek injunctive relief, as necessary, to
                        Willis Re
enjoin any violations. Willis  Re will
                                  will also
                                       also seek
                                            seek its attorneys’ fees
                                                 its attorneys' fees and
                                                                     and costs
                                                                         costs in
                                                                               in connection with any
                                                                                  connection with any
such litigation. We trust that such action will not be necessary.
        Case 1:21-cv-00487-JMF Document 12-6 Filed 01/28/21 Page 5 of 5


                                                                       WillisRe MTH
Thank you for your expected and full cooperation during the Notice Period. Of course, if you have
any questions regarding the above, please contact me at your earliest convenience.

Sincerely,




Sheri E. Bloomberg
Chief Counsel
Willis Re Inc.

Attachment

cc:    Jim Bradshaw
       Doug May
       Jon Hammar
       Mark Hansen
       Barbara Streams
       LaSherril Matthews
       Rob Lapinsky
